DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 9-10, 14-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially spherical” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret this limitation as “spherical”.
The term “approximately” in claim 5 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret this limitation as “ has a diameter ranging from 0.125 to 2.0 in”.
The term “substantially elliptical” in claim 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret this limitation as “elliptical”.
The term “approximately” in claim 7 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret this limitation as “ has a length ranging from 0.125 to 2.0 in”.
The term “substantially conical” in claim 9 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret this limitation as “conical”.
The term “substantially similar” in claim 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret this limitation as “wherein the second section… is made from the same material or a material that is more elastic than the compressible material”.
The term “substantially spherical” in claim 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret this limitation as “spherical”.
The term “approximately” in claim 15 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret this limitation as “ has a diameter ranging from 0.125 to 2.0 in”.
The term “substantially elliptical” in claim 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret this limitation as “elliptical”.
The term “approximately” in claim 17 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret this limitation as “ has a length ranging from 0.125 to 2.0 in”.
The term “substantially conical” in claim 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret this limitation as “conical”.
The term “substantially similar” in claim 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret this limitation as “wherein the second section… is made from the same material or a material that is more elastic than the compressible material”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   
Claim 8 recites the limitation “a lobe that remains outside the nostril” which positively recites the nostril of the patient without using configured/adapted to language.
To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within its scope should use “adapted to___” or “adapted for ___” or “configured to” or configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.  
Claims 9 and 10 are rejected under 35 U.S.C. 101 as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 11, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lake (US 4,573,461).
In regards to claim 1, Lake discloses a nose plug (nasal seal; see [Col 2 ln 14-26]; see figure 2) for the prevention of snoring (the nasal plug being used to seal a user’s nose is considered to prevent snoring) comprising:
a compressible section (2; see [Col 2 ln 14-26]; see figure 2) configured to be compressed and inserted into a nostril such that, once expanded, it creates an airtight seal with an inner wall of the nostril (see figure 1; see [Col 2 ln 14-26] in reference to completely closing off the nostril with an air impervious material; thus 2 being made from a soft, pliable, air impervious material, is considered to expand, and create an air tight seal with an inner wall of the nostril).
In regards to claim 4, Lake discloses the invention as discussed above. 
Lake further discloses wherein the compressible section (2) is spherical in shape (see [Col 2 ln 14-26]; see figure 2 that 2 is formed in the shape of an ellipsoid, or an elongated sphere, therefore 2 is considered “spherical” in shape). 
In regards to claim 6, Lake discloses the invention as discussed above. 
Lake further discloses wherein the compressible section (2) is elliptical in shape (see [Col 2 ln 14-26]; see figure 2 that 2 is formed in the shape of an ellipsoid, and thus is elliptical in shape). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lake (US 4,573,461).
In regards to claim 11, Lake discloses a nose plug (nasal seal; see [Col 2 ln 14-26]; see figure 2) for the prevention of snoring (the nasal plug being used to seal a user’s nose is considered to prevent snoring) comprising:
a compressible section (2; see [Col 2 ln 14-26]; see figure 2) configured to be compressed and inserted into a nostril such that, once expanded, it creates an airtight seal with an inner wall of the nostril (see figure 1; see [Col 2 ln 14-26] in reference to completely closing off the nostril with an air impervious material; thus 2 being made from a soft, pliable, air impervious material, is considered to expand, and create an air tight seal with an inner wall of the nostril).
Lake does not explicitly disclose a method of forming the nose plug as claimed.
However, to the extent that the nose plug apparatus as disclosed by Lake meets the structural limitations of the apparatus, as claimed, it is obvious that forming it will also be performed by the method steps as claimed (i.e. forming said nose plug). Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I). In the present case, the device recited in method of making claim 11 is identical to the device recited in claim 1 which is unpatentable over Lake (see discussion above for teaching). Since the prior art device of Lake is the same as the device formed in the method of making, it is obvious that the device will be made in the claimed process and, therefore, the method of making a nose plug as claimed is considered to be obvious in view of the prior art device. 
In regards to claim 14, Lake discloses the invention as discussed above. 
Lake further discloses wherein the compressible section (2) is spherical in shape (see [Col 2 ln 14-26]; see figure 2 that 2 is formed in the shape of an ellipsoid, or an elongated sphere, therefore 2 is considered “spherical” in shape). 
In regards to claim 16, Lake discloses the invention as discussed above. 
Lake further discloses wherein the compressible section (2) is elliptical in shape (see [Col 2 ln 14-26]; see figure 2 that 2 is formed in the shape of an ellipsoid, and thus is elliptical in shape). 
Claim(s) 2, 5, 7, 12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lake (US 4,573,461) in view of Doshi et al. (US 2007/0277832 A1) (hereinafter Doshi).
In regards to claim 2, Lake discloses the invention as discussed above. 
Lake further discloses wherein the compressible section (2) comprises a polymeric material (see [Col 2 ln 14-26] in reference to 2 being formed from a “soft, pliable, closed cell thermoplastic material).
Lake does not explicitly disclose the soft, pliable, closed cell thermoplastic material is a foam material. 
However, Doshi teaches an analogous nose plug (1; see [0146]; see figure 4) made from a polymeric foam (see [0023] in reference to using a foamed polyurethane also known as a polymeric foam) for the purpose of securing the respiratory device over the subject’s nasal cavity (see [0023]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the nose plug as disclosed by Lake from polymeric foam as taught by Doshi in order to have provided an improved nasal plug that would add the benefit of securing the respiratory device over the subject’s nasal cavity (see [0023]) thus achieving the intended use as contemplated by Lake in forming a seal. 
In regards to claim 5, Lake discloses the invention as discussed above. 
Lake does not explicitly disclose wherein the compressible section has a diameter ranging from 0.125 in to 2.0 in. 
However, Doshi teaches an analogous nose plug (1; see [0146]; see figure 4) wherein the compressible section (see [0079 in reference to the distal end being compressed, thus disclosing compressible material) has a diameter ranging from 0.125 in to 2.0 in (see [0174] in reference to the foam being about 1/4 and 1/8 of an inch thick (thick being the dimension from a first to a second side of the device and therefore is considered a diameter)) for the purpose of being an appropriate size so that the device is secured within a subject's nasal cavity (see [0174]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the diameter of the compressible material as disclosed by Lake from a diameter ranging from 0.125 in to 2.0 in as taught by Doshi in order to have provided an improved compressible material that would add the benefit of being an appropriate size so that the device is secured within a subject's nasal cavity (see [0174]).
In regards to claim 7, Lake discloses the invention as discussed above. 
Lake further discloses wherein the compressible section (2) has a short axis (see figure 2), and a long axis (see figure 2 that 2 comprises a width (short axis) that is shorter than its length (long axis)). 
Lake does not explicitly disclose wherein the long axis has a length ranging from 0.125 in to 2.0 in. 
However, Doshi teaches an analogous nose plug (1; see [0146]; see figure 4) wherein the compressible section (see [0079 in reference to the distal end being compressed, thus disclosing compressible material) has an axis ranging from 0.125 in to 2.0 in (see [0174] in reference to the foam being about 1/4 and 1/8 of an inch thick (thick being the dimension from a first to a second side of the device and therefore is considered an axis)) for the purpose of being an appropriate size so that the device is secured within a subject's nasal cavity (see [0174]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the long axis of the compressible material as disclosed by Lake from a length ranging from 0.125 in to 2.0 in as taught by Doshi in order to have provided an improved compressible material that would add the benefit of being an appropriate size so that the device is secured within a subject's nasal cavity (see [0174]).
In regards to claim 12, Lake discloses the invention as discussed above. 
Lake further discloses wherein the compressible section (2) comprises a polymeric material (see [Col 2 ln 14-26] in reference to 2 being formed from a “soft, pliable, closed cell thermoplastic material).
Lake does not explicitly disclose the soft, pliable, closed cell thermoplastic material is a foam material. 
However, Doshi teaches an analogous nose plug (1; see [0146]; see figure 4) made from a polymeric foam (see [0023] in reference to using a foamed polyurethane also known as a polymeric foam) for the purpose of securing the respiratory device over the subject’s nasal cavity (see [0023]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the nose plug as disclosed by Lake from polymeric foam as taught by Doshi in order to have provided an improved nasal plug that would add the benefit of securing the respiratory device over the subject’s nasal cavity (see [0023]) thus achieving the intended use as contemplated by Lake in forming a seal. 
In regards to claim 15, Lake discloses the invention as discussed above. 
Lake does not explicitly disclose wherein the compressible section has a diameter ranging from 0.125 in to 2.0 in. 
However, Doshi teaches an analogous nose plug (1; see [0146]; see figure 4) wherein the compressible section (see [0079 in reference to the distal end being compressed, thus disclosing compressible material) has a diameter ranging from 0.125 in to 2.0 in (see [0174] in reference to the foam being about 1/4 and 1/8 of an inch thick (thick being the dimension from a first to a second side of the device and therefore is considered a diameter)) for the purpose of being an appropriate size so that the device is secured within a subject's nasal cavity (see [0174]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the diameter of the compressible material as disclosed by Lake from a diameter ranging from 0.125 in to 2.0 in as taught by Doshi in order to have provided an improved compressible material that would add the benefit of being an appropriate size so that the device is secured within a subject's nasal cavity (see [0174]).
In regards to claim 17, Lake discloses the invention as discussed above. 
Lake further discloses wherein the compressible section (2) has a short axis (see figure 2), and a long axis (see figure 2 that 2 comprises a width (short axis) that is shorter than its length (long axis)). 
Lake does not explicitly disclose wherein the long axis has a length ranging from 0.125 in to 2.0 in. 
However, Doshi teaches an analogous nose plug (1; see [0146]; see figure 4) wherein the compressible section (see [0079 in reference to the distal end being compressed, thus disclosing compressible material) has an axis ranging from 0.125 in to 2.0 in (see [0174] in reference to the foam being about 1/4 and 1/8 of an inch thick (thick being the dimension from a first to a second side of the device and therefore is considered an axis)) for the purpose of being an appropriate size so that the device is secured within a subject's nasal cavity (see [0174]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the long axis of the compressible material as disclosed by Lake from a length ranging from 0.125 in to 2.0 in as taught by Doshi in order to have provided an improved compressible material that would add the benefit of being an appropriate size so that the device is secured within a subject's nasal cavity (see [0174]).
Claim(s) 3, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lake (US 4,573,461) in view of Doshi et al. (US 2007/0277832 A1) (hereinafter Doshi) as applied to claims 2, 5, 7, 12, 15, and 17 above, and further in view of Hermel-Davidock et al. (US 2019/0054213 A1) (hereinafter Hermel).
In regards to claim 3, Lake as now modified by Doshi discloses the invention as discussed above.
Lake as now modified by Doshi does not disclose wherein the polymeric foam comprises an antimicrobial solution. 
However, Hermel teaches an analogous use of polymeric materials in medical devices (see [0042] in reference to the device being ear plugs, which are analogous to nose plugs) wherein the polymeric material (polymer matrix; see [0042]) comprises an antimicrobial solution (see [0042] in reference to using antimicrobial agents in the polymer matrix; and thus is considered to be an antimicrobial solution within the polymeric material) for the purpose of adding antimicrobial properties to the device (see [0042]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymeric material as disclosed by Lake as now modified by Doshi and to have included an antimicrobial solution with the polymeric material as taught by Hermel in order to have provided an improved polymeric material that would add antimicrobial properties to the device (see [0042]) thereby reducing the amount of germs and bacteria present on the device since it is known that the user’s nose is prevalent with microbes.
In regards to claim 13, Lake as now modified by Doshi discloses the invention as discussed above.
Lake as now modified by Doshi does not disclose wherein the polymeric foam comprises an antimicrobial solution. 
However, Hermel teaches an analogous use of polymeric materials in medical devices (see [0042] in reference to the device being ear plugs, which are analogous to nose plugs) wherein the polymeric material (polymer matrix; see [0042]) comprises an antimicrobial solution (see [0042] in reference to using antimicrobial agents in the polymer matrix; and thus is considered to be an antimicrobial solution within the polymeric material) for the purpose of adding antimicrobial properties to the device (see [0042]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymeric material as disclosed by Lake as now modified by Doshi and to have included an antimicrobial solution with the polymeric material as taught by Hermel in order to have provided an improved polymeric material that would add antimicrobial properties to the device (see [0042]) thereby reducing the amount of germs and bacteria present on the device since it is known that the user’s nose is prevalent with microbes.
Claim(s) 8-10, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lake (US 4,573,461) in view of Akiyama (US 4,060,080).
In regards to claim 8, Lake discloses the invention as discussed above. 
Lake does not disclose a second section attached to the compressible section, the second section comprising a lobe that remains outside the nostril to aid in extraction. 
However, Akiyama teaches an analogous plug device (11; see [Col 3 ln 34-51]; see figure 6) comprising a compressible section (12; see [Col 3 ln 34-51]; see figure 6; 12 being formed of silicone rubber is considered a compressible material) and a second section (13; see [Col 3 ln 34-51]; see figure 6) attached to the compressible section (12), the second section comprising a lobe (19; see [Col 3 ln 34-51]; see figure 6) that remains outside the opening to aid in extraction (see figure 10 that 19 remains out of the opening of the user’s ear, and is also larger than the user’s ear canal, so when included into the nose plug as disclosed by Lake, would be positioned outside the user’s nasal cavity) for the purpose of providing a means for inserting (and therefore removal) of the device into the user’s cavity (see [Col 4 ln 31-40]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressible section as disclosed by Lake by including the second section as taught by Akiyama in order to have provided an improved nose plug that would add the benefit of providing a means for inserting (and therefore removal) of the device into the user’s cavity (see [Col 4 ln 31-40]) further the addition of a second section which has a greater size than the user’s cavity in which the device is inserted into would add the additional benefit of ensuring the device does not extend too far within the cavity and get unintentionally stuck.
In regards to claim 9, Lake as now modified by Akiyama discloses the invention as discussed above.
Lake as now modified by Akiyama further discloses wherein the second section (13 of Akiyama) is conical in shape (see figure 5 that 13 comprises a substantially conical shape and therefore is considered to be conical in shape). 
In regards to claim 10, Lake as now modified by Akiyama discloses the invention as discussed above.
Lake as now modified by Akiyama does not disclose wherein the second section comprises one or more of a material that is similar in composition to the compressible section, and a more elastic material than the compressible section that is directly bonded to the compressible section. 
However, Akiyama further teaches wherein the second section (13) comprises one or more of a material (silicone rubber; see [Col 3 ln 34-50]) that is similar in composition to the compressible section (12; see [Col 3 ln 34-50] in reference to both 12 and 13 being formed from silicone rubber). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the second section and the compressible section as disclosed by Lake as now modified by Akiyama from a material that is the same in composition as further taught by Akiyama in order to have provided an improved nose plug that would add the benefit of increasing the ease of manufacture, since both the compressible section and the second section can be formed, cut, punched, molded, or any other form of manufacturing from the same base material at the exact same time, thus removing additional steps of manufacturing since two materials would need to be formed in separate locations to avoid cross contamination prior to the determined assembly time. 
In regards to claim 18, Lake discloses the invention as discussed above. 
Lake does not disclose a second section attached to the compressible section, the second section comprising a lobe that remains outside the nostril to aid in extraction. 
However, Akiyama teaches an analogous plug device (11; see [Col 3 ln 34-51]; see figure 6) comprising a compressible section (12; see [Col 3 ln 34-51]; see figure 6; 12 being formed of silicone rubber is considered a compressible material) and a second section (13; see [Col 3 ln 34-51]; see figure 6) attached to the compressible section (12), the second section comprising a lobe (19; see [Col 3 ln 34-51]; see figure 6) that remains outside the opening to aid in extraction (see figure 10 that 19 remains out of the opening of the user’s ear, and is also larger than the user’s ear canal, so when included into the nose plug as disclosed by Lake, would be positioned outside the user’s nasal cavity) for the purpose of providing a means for inserting (and therefore removal) of the device into the user’s cavity (see [Col 4 ln 31-40]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressible section as disclosed by Lake by including the second section as taught by Akiyama in order to have provided an improved nose plug that would add the benefit of providing a means for inserting (and therefore removal) of the device into the user’s cavity (see [Col 4 ln 31-40]) further the addition of a second section which has a greater size than the user’s cavity in which the device is inserted into would add the additional benefit of ensuring the device does not extend too far within the cavity and get unintentionally stuck.
In regards to claim 19, Lake as now modified by Akiyama discloses the invention as discussed above.
Lake as now modified by Akiyama further discloses wherein the second section (13 of Akiyama) is conical in shape (see figure 5 that 13 comprises a substantially conical shape and therefore is considered to be conical in shape). 
In regards to claim 20, Lake as now modified by Akiyama discloses the invention as discussed above.
Lake as now modified by Akiyama does not disclose wherein the second section comprises one or more of a material that is similar in composition to the compressible section, and a more elastic material than the compressible section that is directly bonded to the compressible section. 
However, Akiyama further teaches wherein the second section (13) comprises one or more of a material (silicone rubber; see [Col 3 ln 34-50]) that is similar in composition to the compressible section (12; see [Col 3 ln 34-50] in reference to both 12 and 13 being formed from silicone rubber). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the second section and the compressible section as disclosed by Lake as now modified by Akiyama from a material that is the same in composition as further taught by Akiyama in order to have provided an improved nose plug that would add the benefit of increasing the ease of manufacture, since both the compressible section and the second section can be formed, cut, punched, molded, or any other form of manufacturing from the same base material at the exact same time, thus removing additional steps of manufacturing since two materials would need to be formed in separate locations to avoid cross contamination prior to the determined assembly time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/            Examiner, Art Unit 3786                                                                                                                                                                                            
/MICHELLE J LEE/            Primary Examiner, Art Unit 3786